              Case 1:19-cv-10506-AT Document 55 Filed 02/20/20 Page 1 of 5



      HARRINGTON                                     81 Main Street, Suite 215 IWhite Plains, NY 10601
                                                                 Tel: 914.686.48001Fax: 914.686.4824
      0CKO &
      MONK LLP                                                           KEVIN  J. HARRINGTON, PARTNER
      ATTORNEYS-AT-LAW                                                        kharrington@homlegal.com

                                      February 20, 2020
ViaECF
Hon. Analisa Torres
United States. District Judge
United States District Court-SDNY
500 Pearl Street
New York, NY 10007

       Re:     Sydney Hyman v. Andrew Fabbri and Jessica Cohen
               Case No. 19-civ. 10506 CAT)

Dear Judge Torres:

       Our firm represents Plaintiff Sydney Hyman ("Plaintiff' or "Hyman"). Pursuant to Section III
(A) and (B) of Your Honor's Individual Practices in Civil Cases ("Individual Practices"), we are writing
in opposition to the untimely and improper pre-motion letter filed by counsel for Defendants Andrew
Fabbri and Jessica Cohen ("Defendants") on February 12, 2020 [Doc. 47] seeking this Court's
permission to file a motion to dismiss the Amended Complaint. For the reasons set forth below,
Defendants' request to file such motion should be denied.

        Defendants come before the Court with "unclean hands" as they have purposefully engaged in
multiple acts to "dodge service" of the Summons and Amended Complaint in this action. Their acts
including falsely denying their identity and then slamming their front door in face of the process server
to prevent delivery of the Summons and Amended Complaint, followed by on subsequent dates, refusing
to come to the door after learning the process server was present, followed by instructing the security
department in their building complex not to allow the process server into their residential building,
followed by multiple instances of refusing to allow the process server up to the reception area in the
floor of the building where defendants work; and also having security give the excuse that Defendant
Fabbri was always in meetings, could not be disturbed and finally that they had been instructed by
Fabbri's subordinate not to accept any deliveries for Defendant Fabbri.

         In like-minded fashion, Defendants counsel has embarked on a deliberate litany of statutory and
rules violations, all with common goal to delay adjudication of this case and to deny information to the
Court and to Plaintiffs counsel to try to "run out the clock" on Plaintiff's ability to consummate
effective service within the statutory period. Defendants' plan was to use these tactics to create a
defense to Plaintiff's meritorious claims under the Statute of Limitations by thwarting all of Plaintiff' s
due diligence efforts to achieve timely service and to simultaneously delay in presenting their objection
to the summons served with the Amended Complaint to Plaintiff' s counsel and the Court, so that
Plaintiff would not take timely steps to correct any alleged error in order in insure proper and complete
service.
                Case 1:19-cv-10506-AT Document 55 Filed 02/20/20 Page 2 of 5
Hon. Analisa Torres
Page2


        Defendants' counsel began the process by timely removing the case to this court under FRCP
Rule 81 by filing the Notice of Removal on November 13, 2019 [Doc. l], within 30 days of service of
the Summons and Amended Complaint, after Defendants were properly served on October 10, 2019.
However, (despite telling this Court that they would serve the Notice of Removal on Plaintiff's counsel
and file a notice of removal with the Supreme Court), Defendants counsel effectively kept the removal a
secret by not making these required disclosures. The undersigned counsel for Plaintiff only learned of
the removal when we were contacted by Court personnel inquiring as to whether we would be
challenging removal.

        Defendants had the option of asserting a defense to the lawsuit enumerated under Rule 12(h),
including the defenses of lack of personal jurisdiction, improper venue, insufficient process or
insufficient service of process, either by timely filing a motion to dismiss asserting those defenses or
filing an answer asserting those affirmative defenses within 21 days of removal or as required by Rule
12(h). Rule 81 requires that after. removal, a defendant shall answer or file a dispositive motion within
21 days (on or before December 4, 2019). Defendants willfully refused to meet this deadline to answer
or move (by filing a pre-motion letter as required by Individual Practices Rule III (B)(ii) on or before
December 4, 2019). Defendants' counsel instead made the conscious tactical decision to do neither, by
intentionally defaulting. In making the decision to neither answer and assert these as affirmative
defenses or alternatively seek to file and proceed to file a motion to dismiss; based upon these same
defenses, Defendants have expressly waived the defenses of lack of personal jurisdiction, insufficient
process, and insufficient service of process that are enumerated in FRCP Rule 12(h)(l)(B).

        Defendants filed their Removal Notice on November 13, 2019 [Doc. l]. Rule 81 requires that
after removal, a defend,ant shall answer or file a dispositive motion within 21 days (on or before
December 4, 2019). Defendants willfully refused to meet this deadline to answer or move (by filing a
pre-motion letter as required by Individual Practices Rule llI (B)(ii) on or before December 4, 2019).
Indeed, Defendants have still not answered and only made an application by letter motion to file a
motion to dismiss on February 12, 2020; more than 2 months after the deadline to do so. Defendants
intentionally defaulted despite their awareness that this lawsuit involves significant damages Plaintiff
has and continues to sustain both personally and professionally as a result of the destruction of her
residential and work loft located on the entire third floor of 51 Greene Street, Condominium Unit 3,
New York, New York 10013 ("3rd Floor Unit"), as well as related damages, due to the recklessness and
negligence of the Defendants in discarding smoking materials while still lit on the roof deck of the
building 1•

        On January 3, 2020 Plaintiff filed an Order to Show Cause seeking to enter a default judgment
against plaintiff or alternatively seeking relief in the form of additional time to effect good and sufficient
service. Thereafter, Defendants intentionally disregarded Your Honor's Individual Practices, disregarded
requests by Plaintiff's counsel and the Court to accept service through counsel and stipulate to a date for
Defendants' to respond to the Complaint, and instead intentionally defaulted. Now, after deliberately
waiting for the 120 day period to expire after the Summons and Complaint was filed on September 6,
2019, Defendants belatedly and with the utmost prejudice to Plaintiff, ask Your Honor to grant

1 Importantly, it should be noted that in opposing Plaintiff's motion seeking a default judgment, Defendants submit solely a

Memorandum of Law and fails to submit any sworn statements refuting liability, damages, and/or that deny that the
Defendants were in receipt of and were properly served with the Summons and Amended Complaint on October 10, 2019 at
their home.
                  Case 1:19-cv-10506-AT Document 55 Filed 02/20/20 Page 3 of 5
Hon. Analisa Torres
Page 3


permission to file a motion to dismiss, despite a complete and intentional disregard of the Federal Rules,
the Individual Practices 2 and despite the evident resulting prejudice to Plaintiff.

         Now, Defendants' pre-motion letter is also in direct violation of Rule III(B)(ii) of Your Honor's
Individual Practices, which required the Defendants to exchange two sets of pre-motion letters, (with the
first set due on or before December 4, 2019). Defendants have never sent to Plaintiff the required first
set of pre-motion letters in seeking permission to file their untimely motion to dismiss. Rule III(B)(ii)
provides ion pe1tinent part as follows:

    "First: Before the time to file a responsive pleading has expired, the defendant shall send plaintiff
    a letter not exceeding three single-spaced pages, seeking a more definite statement or setting forth
    the specific pleading deficiencies in the complaint and other reasons or controlling authorities that
    Defendant contends would warrant dismissal. The plaintiff shall respond by similar letter within
    five business days indicating the extent, if any, to which plaintiff concurs with defendant's
    objections and the amendments, if any, to be made to the complaint to address them, or the
    reasons and controlling authority that support the pleadings as filed. The parties shall not submit
    copies of these letters to the Court. If the time to amend the complaint has expired, the plaintiff
    may seek leave to amend to address deficiencies identified in this first exchange of letters. Such
    leave to amend should be sought before the second exchange of letters described in Rule III(B)(iii)
    below. Under these circumstances, the Court will liberally grant the plaintiff leave to amend and
    will grant the defendant an extension of time to answer the complaint as appropriate. [Emphasis
    Added]

         Defendants elected to intentionally ignore Rule III(B)(ii) by waiting until February 12, 2020 to
file their pre-motion to dismiss letter which the Individual Practices clearly state must be filed "[b]efore
the time to file a responsive pleading has expired". Defendants' pre-motion letter is untimely by at least
70 days. These first sets of letters is critical. The first such letter required the Defendants to specify
deficiencies in pleadings and other reasons and authorities that would warrant dismissal 3, This Court's
Individual Practices make clear that amendments to address defects to the complaint identified in the
first exchange of letters are freely granted by the Court. This first set of letters was due to be served on
Plaintiff's counsel on December 4, 2019, and more than a month before Plaintiff's deadline to
consummate effective service would expire. Months later, in opposing Plaintiff's motion seeking a
default judgment, Defendants now contend that a defect in the Summons requires dismissal. However,
Defendants were required to put such allegation in a letter to Plaintiff specifying how service of process
was defective, which would have and should have given Plaintiff over a month to amend or move to


2 Defendants and Defendants' counsel previously litigated and filed a motion to dis1niss before Your Honor in a related action

pertaining to da1nagc sustained by the sa1nc fire caused by Defendants on Septc1nbcr 13. 20 J6 at 51 Greene Street, captioned
The Phoenix Insurance Company et al. v. Andrew Fabbri and Jessica Cohen, Docket# I: I 7-cv-08749-AT. As a result, the
Defendants and their counsel were all fully aware of Your Honor's Rules and the proper and ti1ne sensitive requireincnts for
filing a 1notion to disn1iss.

3 For the reasons set forth in detail in Plaintiff's Reply Memorandum in further support of Plaintiff's order to show cause, as
well as the supporting Declarations from Plaintiffs counsel and the three process servers, the exhibits and affidavits of
serviced annexed thereto, Plaintiff vehemently denies there were any defects in the Summons and/or effectuated proper
service on the Defendants on multiple occasions at their home and place of business.
                Case 1:19-cv-10506-AT Document 55 Filed 02/20/20 Page 4 of 5
Hon. Analisa Torres
Page4


amend the Summons4 and to take any further actions required to assure full and proper service of
process. Any amendment to the summons could have and would have been requested and obtained in a
timely manner once the required first exchange of letters was received and reviewed. By deliberately
delaying in sending the required first exchange of letters to Plaintiffs counsel, Defendants intentionally
denied Plaintiff the opportunity to take any and all corrective action (if any) required to address any
alleged defect in the summons and to consummate good and proper service within the 120 day service
period. Accordingly, this issues now untimely raised challenging the summons and good and sufficient
service, would have been immediately addressed and corrected as needed.

        Plaintiff was deprived of this benefit that Your Honor insists plaintiffs are entitled to. Further,
Individual Practice III(B) says the Court will liberally grant a plaintiff leave to amend and then give a
defendant an extension of time to answer. Now Defendants' attorney, on the day before the Initial
Conference was scheduled for, sends his "First letter" not to us, as is required, but directly to the Court.
Your Honor's rules are very clear on this: "The parties shall not submit copies of these letters to the
Court." Defendants' blatantly violated the entire mandatory procedure and violated the prohibition
against sending the first set of letters to Court. Moreover, Defendants' untimely pre-motion to dismiss
letter date February 12, 2020 is really an impermissible sur-reply submission with respect to Plaintiff's
pending order to show cause.

        As evident by the Notice of Removal, Defendants did not object to personal jurisdiction, did not
allege that they were not served with the Summons and Complaint, did not allege that they did not
receive the Summons and Amended Complaint, and did not allege that they were confused about
whether to respond to the Complaint or the Amended Complaint as Defendants. They do not allege they
have suffered any actual lack of notice of the case or other form of prejudice, and the facts make clear
that they could not make such showing even if they had tried.

       For the reasons set forth herein and in Plaintiff's fully submitted papers in support of its order to
show cause, Plaintiff respectfully requests that the Court deny Defendants' untimely and improper
request to file a motion to dismiss, in violation of the Federal Rules and the Individual Practices of this
Court.

                                                                        Respectfully submitted,

                                                                        s/Kevin J. Harrington

                                                                        Kevin J. Harrington
KJH:mwf


4 Technical errors that are neither misleading nor prejudicial can be cured through an amendment, the right to which should
be liberally granted. See 4A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure§ 1088 (4th ed. 2013)
(stating leave to amend technical errors in summons should be liberally granted); see also Doe v. Constant, 354 Fed.Appx.
543, 546 (2d Cir. 2009) (quoting Grammenos v. Lemos, 457 F.2d 1067, 1070 (2d Cir. 1972)) ("Rule 4(a)(l)(B) of the Federal
Rules of Civil Procedure provides only that a summons 'be directed to the defendant,' and this rule is 'to be liberally
construed, to further the purpose of finding personal jurisdiction in cases in which the party has received actual notice' ");
Time Prods. v. J. Tiras Classic Handbags, Inc., No. 93 CIV. 7856 (CSH), 1994 WL 363930, at *4 (S.D.N.Y. July 13, 1994)
("Courts liberally construe the process requirements under Rule 4[ ]. As long as the summons is sufficiently accurate to give
proper notice, the error will be deemed harmless and the party will be allowed to amend the summons.").
            Case 1:19-cv-10506-AT Document 55 Filed 02/20/20 Page 5 of 5
Hon. Analisa Torres
Page 5


cc:   Counsel for Record, via ECF
